205 Ga. App. 31 (1992)
421 S.E.2d 340
BROWN
v.
THE STATE.
A92A1200.
Court of Appeals of Georgia.
Decided July 14, 1992.
Johnston & Brannen, Sam L. Brannen, Jack B. Williamson, Jr., for appellant.
Rene J. Martin III, District Attorney, for appellee.
POPE, Judge.
Appellant/defendant Cecil Claude Brown appeals his conviction for two counts of aggravated assault and possession of a firearm by a convicted felon. In his sole enumeration of error, defendant contends that the State failed to establish venue.
It was established at defendant's trial held in Statesboro, which is located in Bulloch County, that the events leading to defendant's arrest and subsequent conviction occurred at a place called Bubba's located on 301 South just outside the Statesboro city limits. This court will take judicial notice that Statesboro is centrally located in Bulloch County and that locations just outside the city limits would therefore be located in Bulloch County. See Jackson v. State, 177 Ga. App. 718 (341 SE2d 274) (1986); Williams v. State, 162 Ga. App. 680 (1) (292 SE2d 560) (1982).
In this case venue was not contested at trial and therefore slight proof of venue is sufficient. Jackson, 177 Ga. App. at 719. The evidence discussed above was sufficient to allow a rational trier of fact to determine that venue was proper in Bulloch County. Id.
Judgment affirmed. Carley, P. J., and Johnson, J., concur.